 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is effective as of May 31, 2006 and is entered into among THE
HOUSTON EXPLORATION COMPANY, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Company”); each of the financial
institutions that is a signatory hereto (together with their respective
successors or assigns, individually, a “Lender” and, collectively, the
“Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION, individually, as Issuing Bank
and as Administrative Agent for the Lenders (in such latter capacity, together
with its successors in such capacity, the “Administrative Agent”); THE BANK OF
NOVA SCOTIA and BANK OF AMERICA, as Co-Syndication Agents (in such capacity,
together with their respective successors in such capacity, collectively the
“Syndication Agents”); and BNP PARIBAS and COMERICA BANK, as Co-Documentation
Agents (in such capacity, together with their respective successors in such
capacity, collectively the “Documentation Agents”).
R E C I T A L S:
     A. The Company, the Lenders, the Administrative Agent, the Syndication
Agents and Documentation Agents are parties to that certain $750,000,000 Amended
and Restated Credit Agreement, dated as of November 30, 2005 (the “Credit
Agreement”).
     B. The parties to the Credit Agreement intend to amend the Credit Agreement
as herein provided.
     C. Therefore, in consideration of the mutual covenants and agreements
herein contained, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Except as amended hereby, terms used herein when
defined in the Credit Agreement shall have the same meaning herein unless the
context otherwise requires.
     SECTION 2. Amendments to Credit Agreement.
     (a) Definitions. The term “Agreement”, defined in Section 1.02 of the
Credit Agreement, is hereby amended in its entirety to read as follows:
     “Agreement” shall mean this Amended and Restated Credit Agreement, as
amended by the First Amendment, and as the same may be further amended,
supplemented, waived or otherwise modified from time to time in accordance
herewith.
     (b) New Definition. Section 1.02 of the Credit Agreement is hereby further
amended by adding thereto the following new definition in its appropriate
alphabetical order:
     “First Amendment” shall mean that certain First Amendment to Amended and
Restated Credit Agreement dated effective as of May 31, 2006 among the Company,
the Lenders party thereto, the Administrative Agent, the Issuing Bank, the
Syndication Agents and the Documentation Agents.
     (c) Clause (c) of Section 9.06 of the Credit Agreement is hereby amended in
its entirety to read as follows:
     “(c) repurchase up to and including $50,00,000 of its capital stock prior
to the Company’s sale of substantially all of its offshore Gulf of Mexico Oil
and Gas Properties and up to and including $150,000,000 of its capital stock
(plus any portion not utilized prior to such sale for a total of $200,000,000)
after such sale of substantially all of its offshore Gulf of Mexico Oil

1



--------------------------------------------------------------------------------



 



and Gas Properties, so long as no Event of Default exists and is continuing at
the time of any such repurchase or would be occasioned by any such repurchase
and so long as all such shares shall be promptly retired upon the repurchase
thereof.
     SECTION 3. Reaffirmation of Representations and Warranties. To induce the
Lenders, the Administrative Agent and the Issuing Bank to enter into this First
Amendment, the Company hereby reaffirms, as of the date hereof, its
representations and warranties in their entirety contained in Article VII of the
Credit Agreement, as amended by this First Amendment, and in all other documents
executed pursuant thereto (except to the extent such representations and
warranties relate solely to an earlier date).
     SECTION 4. Reaffirmation of Credit Agreement. This First Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
amended hereby, is hereby ratified, approved and confirmed in each and every
respect. All references to the Credit Agreement herein and in any other
document, instrument, agreement or writing shall hereafter be deemed to refer to
the Credit Agreement as amended hereby.
     SECTION 5. Governing Law; Entire Agreement. This First Amendment shall be
governed by, and construed in accordance with, the laws of the State of Texas;
except that Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving tri-party accounts) shall not apply
to this First Amendment. The Credit Agreement as amended by this First
Amendment, the Notes and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
     SECTION 6. Severability of Provisions. Any provision in this First
Amendment that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this First Amendment are
declared to be severable.
     SECTION 7. Counterparts. This First Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this First Amendment by signing any such
counterpart.
     SECTION 8. Headings. Article and section headings in this First Amendment
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of this First Amendment.
     SECTION 9. Successors and Assigns. This First Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders, the Administrative Agent and
the Issuing Bank have executed this First Amendment as of the date first above
written.
     The parties hereto have caused this First Amendment to be duly executed as
of the day and year first above written.

              COMPANY:
 
            THE HOUSTON EXPLORATION COMPANY
 
       
 
  By:   /s/ Robert T. Ray
 
       
 
  Name:   Robert T. Ray
 
  Title:   Senior Vice President and Chief Financial Officer
 
            LENDERS AND AGENTS:
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,
Individually as a Lender, the Issuing Bank and as Administrative Agent
 
       
 
  By:   /s/ Jay Buckman
 
       
 
  Name:   Jay Buckman
 
  Title:   Vice President

[Signature Page 3 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, Individually as a Lender and as
Co-Syndication Agent    
 
           
 
  By:
Name:   /s/ N. Bell
 
Nadine Bell    
 
  Title:   Senior Manager    
 
                BANK OF AMERICA, Individually as a Lender and as Co-Syndication
Agent    
 
           
 
  By:   /s/ Jeffrey H. Rathkamp    
 
           
 
  Name:   Jeffrey H. Rathkamp    
 
  Title:   Principal    
 
                BNP PARIBAS, Individually as a Lender and as Co-Documentation
Agent    
 
           
 
  By:   /s/ Douglas R. Liftman    
 
           
 
  Name:   Douglas R. Liftman    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Polly Scott    
 
           
 
  Name:   Polly Scott    
 
  Title:   Vice President    
 
                COMERICA BANK, Individually as a Lender and as Co-Documentation
Agent    
 
           
 
  By:   /s/ Josh Strong    
 
           
 
  Name:   Josh Strong    
 
  Title:   Corporate Banking Officer    
 
                THE BANK OF NEW YORK    
 
           
 
  By:   /s/ Craig J. Anderson    
 
           
 
  Name:   Craig J. Anderson    
 
  Title:   Vice President    
 
                COMPASS BANK    
 
           
 
  By:   /s/ Patrick McWilliams    
 
           
 
  Name:   Patrick McWilliams    
 
  Title:   Vice President    
 
                THE ROYAL BANK OF SCOTLAND    
 
           
 
  By:   /s/ Douglas A. Whiddon    
 
           
 
  Name:   Douglas A. Whiddon    
 
  Title:   Senior Vice President    
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Alison Fuqua    
 
           
 
  Name:   Alison Fuqua    
 
  Title:   Investment Bank Officer    

[Signature Page 4 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
  By:
Name:   /s/ Kimberly Coil
 
Kimberly Coil    
 
  Title:   Vice President    
 
                NATEXIS BANQUES POPULAIRES    
 
           
 
  By:   /s/ Donovan C. Broussard    
 
           
 
  Name:   Donovan C. Broussard    
 
  Title:   Vice President & Group Manager    
 
           
 
  By:   /s/ Louis P. Laville, III    
 
           
 
  Name:   Louis P. Laville, III    
 
  Title:   Vice President & Group Manager    
 
                AMEGY BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Mark A. Serice    
 
           
 
  Name:   Mark A. Serice    
 
  Title:   Vice President, Energy Lending    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Andrew J. Watson    
 
           
 
  Name:   Andrew J. Watson    
 
  Title:   Vice President    
 
                FORTIS CAPITAL CORP.    
 
           
 
  By:   /s/ David Montgomery    
 
           
 
  Name:   David Montgomery    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Darrell Holley    
 
           
 
  Name:
Title:   Darrell Holley
Managing Director    
 
                SOCIETE GENERALE    
 
           
 
  By:   /s/ Elena Robciuc    
 
           
 
  Name:
Title:   Elena Robciuc
Vice President    
 
                HARRIS NESBITT FINANCING, INC.    
 
           
 
  By:   /s/ James V. Ducote    
 
           
 
  Name:   James V. Ducote    
 
  Title:   Vice President    

[Signature Page 5 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BANK OF SCOTLAND
 
       
 
  By:   /s/ Karen Weich
 
       
 
  Name:   Karen Weich
 
  Title:   Assistant Vice President
 
            KEY BANK, N.A.
 
       
 
  By:   /s/ Thomas Rajan
 
       
 
  Name:   Thomas Rajan
 
  Title:   Senior Vice President

[Signature Page 6 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Ratification and Affirmation of Guarantors
     Each of the undersigned Guarantors hereby expressly (a) acknowledges the
terms of this First Amendment, (b) ratifies and affirms its obligations under
its respective Guaranty Agreement dated as of November 30, 2005, in favor of the
Administrative Agent, and (c) acknowledges, renews and extends its continued
liability under said Guaranty Agreement and agrees that said Guaranty Agreement
remains in full force and effect notwithstanding the matters contained herein,
in each case until the Liabilities (as defined in said Guaranty Agreement) are
indefeasibly paid in full in cash, no Letter of Credit shall be outstanding and
the aggregate Commitments are terminated.

                  GUARANTORS:    
 
                THEC, LLC    
 
                By:   The Houston Exploration Company, its sole member
 
           
 
      By:   /s/ Robert T. Ray
 
           
 
      Name:   Robert T. Ray
 
      Title:   Senior Vice President and Chief Financial Officer
 
                THEC, LP    
 
                By:   The Houston Exploration Company, its General Partner
 
           
 
      By:   /s/ Robert T. Ray
 
           
 
      Name:   Robert T. Ray
 
      Title:   Senior Vice President and Chief Financial Officer

[Signature Page 7 to Credit Agreement]

 